ITEMID: 001-104806
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: VAINIO v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Sverre Erik Jebens;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: The applicant, Ms Marjatta Ellen Vainio, is a Finnish national who was born in 1933 and lives in Espoo. She was represented before the Court by Mr Jukka Rahikkala, a lawyer practising in Helsinki.
The applicant’s aunt did not have any direct heirs and on 29 June 2003 she made a will in the applicant’s favour. The witnesses had signed the will on 2 July 2003. The aunt died on 18 October 2005. On 6 April and 6 June 2006 respectively, two of her heirs contested the will, requesting that the will be annulled or declared invalid. They claimed that the will had not been drafted in proper form as the testator and the witnesses had not signed the will concurrently. Moreover, the testator had no longer been capable of making a will as she had been 98 years old and suffered from dementia at the time of the drafting of the will.
On 20 October 2006 the District Court (käräjäoikeus, tingsrätten) rejected the action unanimously. It found that the will had been done in proper form. Moreover, on the basis of a medical certificate attesting the testator’s state of mental health, it also found that the testator had been capable of making the will. The will was thus valid.
On an unspecified date the two heirs appealed to the Court of Appeal (hovioikeus, hovrätten), reiterating the grounds already presented before the District Court.
On 7 November 2007 the Court of Appeal, after a 2 – 1 vote, declared the will invalid. It found that the will had been done in proper form but, at the time of the drafting of the will, the testator had no longer been able to understand the consequences of her actions. The will was thus invalid. According to the dissenting judge, the fact that the testator may have had a diminished ability to understand economic issues in general was not relevant as she had clearly indicated her intention to draft a will in favour of the applicant.
On 2 June 2008 the Supreme Court (korkein oikeus, högsta domstolen) refused the applicant leave to appeal.
On 30 January 2009 the applicant obtained a new medical certificate about the testator’s mental abilities from another medical doctor. On an unspecified date she lodged an application for the reopening of the case (tuomion purku, återbrytande) with the Supreme Court.
On 22 June 2009 the Supreme Court refused her request. It found that the applicant had not shown on a balance of probabilities that she could not have presented that document already during the ordinary proceedings and that she had not shown any valid reason for not having obtained this evidence already during the ordinary proceedings. The case could thus not be reopened.
According to Chapter 31, section 7, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken, Act no. 4/1734, as amended by Act no. 109/1960):
“A final judgment in a civil case may be reversed:
(1) if a member or official of the court or a representative or counsel of a party has, in connection with the case, been guilty of criminal conduct that may be assumed to have influenced the result of the case;
(2) if a document that has been used as evidence was false or its contents did not accord with the truth and the person who presented the document was aware of the same, or if a party heard under affirmation or a witness or expert witness has deliberately given a false statement and it may be assumed that the document or the statement has influenced the result;
(3) if reference is made to a circumstance or piece of evidence that has not been presented earlier, and its presentation would probably have led to a different result; or
(4) if the judgment is manifestly based on a misapplication of the law.
A judgment shall not be reversed on the grounds referred to in subsection (3), unless the party can establish a probability that he or she could not have referred to the fact or piece of evidence in the court that passed the judgment or on appeal, or that he or she has had another justified reason not to do so.”
A request for the reversal of a judgment in a civil case shall be made within one year of the date on which the requester became aware of the circumstance upon which the request is based. A request for the reversal of a final judgment shall be filed with the Supreme Court.
